Citation Nr: 1233322	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-26 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for psychiatric disability.

2.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Appellant had active duty for training (ACDUTRA) from August 8, 1975 to November 20, 1975.  She was subsequently in the Reserve, reportedly to 1977, but no additional training is shown and she is not service connected for any disability.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  
 
In November 2009, the Appellant testified before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.

A review of the Appellant's Virtual VA electronic claims file reveals no additional records.

The issue of entitlement to service connection for psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Appellant did not serve on active duty at all and her ACTDUTRA was not during a period of war.  


CONCLUSION OF LAW

As the Appellant does not meet basic eligibility requirements, the claim of entitlement to nonservice-connected pension is without legal merit.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Pertinent to the claim for nonservice-connected pension, the Appellant has been provided an explanation for the denial of the claim, and afforded opportunity to present evidence and argument in support of the claim.  Thus, the Board finds that any duties to notify and assist her have been satisfied.  As explained below, the law, and not the evidence, is dispositive in this case; hence, the duties to notify and assist claimants imposed by the VCAA and its implementing authority are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

Pursuant to 38 U.S.C.A. § 1521, pension is payable to a veteran who served for 90 days or more during a period of war; and who is permanently and totally disabled due to nonservice-connected disability which is not the result of his own willful misconduct; and who meets certain income and net worth requirements.  38 U.S.C.A. § 1521(a), (j) (West 2002); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Fischer v. West, 11 Vet. App. 121, 123 (1998); see also 38 U.S.C.A. §§ 1521, 1522.  

The term "period of war" includes the Vietnam era, dating from February 28, 1961 to May 7, 1975, for veterans serving in Vietnam, and from August 5, 1964 to May 7, 1975, for all other cases.  After the Vietnam era, the next period of war began August 2, 1990 with the Persian Gulf War period.  See 38 U.S.C.A. § 101; 38 C.F.R.  § 3.2.  

Establishing basic eligibility for VA disability pension benefits requires, in part, that the veteran has active military, naval or air service.  38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.  Appellant had only ACDUTRA, is not service connected for any disability, and is not shown to have had any "active service" as defined.

Under 38 U.S.C.A. § 1521(j), a veteran meets the service requirements to receive nonservice-connected pension benefits if such veteran served in the active military, naval or air service: (a) for 90 days or more during a period of war; (b) during a period of war and was discharged or released from such service for a service-connected disability; (c) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (d) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.

In computing the 90 days required above, active service which began before or extended beyond the war period will be included if such service was continuous.  Broken periods of service during a period of war may be added together to meet the requirement for length of service.  38 C.F.R. § 3.17.  

Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

For the purpose of establishing entitlement to pension, VA may accept evidence of service submitted by a claimant, including a DD Form 214.  A document submitted to establish a creditable period of wartime service for pension entitlement may be accepted without verification if the document shows: (1) Service of 4 months or more; or (2) Discharge for disability incurred in line of duty; or (3) Ninety days 
creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability.  38 C.F.R. § 3.203(a), (b).  Where the evidence submitted does not meet these requirements, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).

In this case, the Board finds that the Appellant fails to meet the basic threshold for nonservice-connected pension benefits.  In this regard, a copy of the Appellant's DD Form 214 reflects that she served for a period of 3 months and 13 days from August 1975 to November 1975.  This was a period of active duty for training.  This period is not active service and did not occur during a period of war.  As noted above, the Vietnam era ended in May 1975.  Service department records do not show that the Appellant had any other service or training during a period of war.  While she has stated that she served through 1977 with the Army Reserves, and the DD214 reflects a remaining service obligation of 2 years and 6 months from November 1975, this likewise is not during a period of war.  Accordingly, the Appellant is not eligible, by statute, for nonservice-connected pension benefits because she did not serve for at least one day during a period of war, as defined in 38 C.F.R. §§ 3.2, 3.3.  As such, the appeal is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  38 C.F.R. § 3.6(a) (2011).  

  
ORDER

Entitlement to nonservice-connected pension benefits is denied.  



REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service or active duty for training.  38 U.S.C.A. §§ 101, 106, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  No presumptions apply as only ACDUTRA is shown.
 
The Appellant's active duty training treatment records do not reflect that she complained of or was treated for psychiatric disability during the three month period of active duty training.  However, there is a reported from September 1976, during the Appellant's Reserve duty, indicating that she was seen for depressive symptoms and suicidal ideation precipitated by the loss of her boyfriend and parental problems.  A provisional diagnosis of situational crisis was indicated.  It appears she may have been admitted to "4B."

The Appellant's post-training medical records clearly reflect diagnosis of psychiatric disability-namely, schizophrenia-and that she has been hospitalized and sought treatment for this disability on a number of occasions.  These records also reflect a longstanding history of psychiatric disability.  A September 1977 report from the Connecticut Valley Hospital notes the Appellant's report that she had been in a psychiatric facility while at Fort Dix, New Jersey.  She indicated that she had been discharged from the Army Reserve for psychiatric reasons in 1976.  

In various statements and during the Appellant's November 2009 DRO hearing, she alleged that her first psychiatric hospitalization occurred in 1975, and that she was discharge from the Army Reserve due to her psychiatric disability.  She also reported hospitalization shortly after her discharge at the West Haven VA Medical Center (VAMC).

The record, however, does not include any of the Appellant's personnel records or additional treatment records during her period of Army Reserve Service.  In addition, medical records from the West Haven VAMC are not associated with the claims file, nor does it appear that such outstanding records have attempted to be obtained.  An attempt to obtain these records should be undertaken.

In addition, the record reflects that the Appellant is in receipt of Social Security Administration (SSA) benefits.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Appellant's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain service treatment and personnel records from the Appellant's Army Reserve duty from 1975 to 1977, to include any records of psychiatric hospitalization at Fort Dix, New Jersey, in 1976, and any records pertaining to her discharge from Reserve duty. 

Appropriate efforts must be made to obtain all available service treatment and personnel records.  All attempts to procure such records should be documented in the file.  If any records sought are not obtained, the RO should notify the Appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  The RO or the AMC should obtain all outstanding pertinent records of VA or treatment of the Appellant, to specifically include any report of psychiatric hospitalization at the West Haven VAMC from 1975 through 1980.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO or the AMC should request that SSA furnish a copy of its decision awarding the Appellant disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  The RO or the AMC should send to the Appellant and her representative a letter requesting that the Appellant provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim.  The RO/AMC should explain the type of evidence that is the Appellant's ultimate responsibility to submit.

4.  If the Appellant responds, the RO or the AMC should assist her in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.  This should include consideration, based on the other evidence received, whether a new VA examination is in order.  If so, such examination should be scheduled.

6.  Then, the RO or the AMC should readjudicate the Appellant's claim.  If the benefits sought on appeal are not granted to the Appellant's satisfaction, the Appellant and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


